Citation Nr: 0333817	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 to April 1949 as 
a New Philippine Scout.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board notes that the veteran's claim for service 
connection for pulmonary tuberculosis and external 
hemorrhoids was denied in May 1979.  Upon the veteran's 
death, his widow (appellant) initiated a Dependency and 
Indemnity Compensation (DIC) claim in November 1996.   The RO 
denied the claim for service connection for cause of death, 
in January 1997, because the claim was not well grounded.  In 
May 2000 the appellant submitted new evidence in order to 
reopen the claim for service connection for cause of death, 
however, the August 2000 rating decision upheld the prior 
rating decision and found that even with the new evidence the 
claim of service connection for cause of death with still not 
well grounded. Upon enactment of the VCAA, in August 2002 the 
RO reconsidered and denied the claim for service connection 
for the cause of death.  The Board finds that the issue on 
appeal is whether the appellant has submitted new and 
material evidence in order to reopen the claim for service 
connection for cause of death.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by rating action of January 1997; the appellant 
did not file a timely appeal from this action.  

2.  Evidence received since the January 1997 rating decision 
is new, bears directly and substantially on the matter at 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
claim.




CONCLUSIONS OF LAW

1.  The January 1997 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).

2.  New and material evidence has been received since the 
January 1997 rating decision. 3 8 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an August 2002 RO decision and an August 
2002 statement of the case the RO provided the appellant and 
her representative with the applicable laws and regulations 
and gave notice as to the evidence needed to substantiate her 
claims.  Additionally, in April 2001, the RO sent the 
appellant a letter, explaining the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the appellant to identify and/or 
secure evidence, listed the evidence and asked the appellant 
to submit and authorize the release of additional evidence.  
Furthermore, the August 2002 statement of the case includes 
the text of the relevant VCAA regulations implementing the 
statute.  Accordingly, the Board finds that the appellant has 
been afforded all notice required by statute.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to address the 
issue currently on appeal.  That is, the RO explained the 
basis for its decision and provided the applicable law and 
regulations to the appellant in the August 2002 rating 
decision and August 2002 statement of the case.  In addition, 
the Board finds that the evidence of record is sufficient to 
adjudicate the specific question before the Board.  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard, 4 Vet. 
App. at 392-394.

Analysis

Review of the claims folder reveals that the RO denied the 
appellant's claim for service connection for cause of death 
in a January 1997 rating decision.  Although the RO notified 
the appellant of the denial by letter sent to her address of 
record, the appellant failed to initiate an appeal of this 
decision.  There is no indication that the letters were 
returned as undeliverable or otherwise not received by the 
appellant. Therefore, the January 1997 RO decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  The appellant submitted additional evidence in 
order to reopen her claim for service connection for cause of 
death in May 2000.

When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is "new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The Board notes that, in its August 2000 rating decision, the 
RO indicated that there was new and material evidence, 
reopened the claim, but denied the claim on the merits.  
However, the Board has jurisdiction consider a claim 
previously denied by the Board only if new and material 
evidence has been presented.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  As a jurisdictional matter, the 
question of whether new and material evidence had been 
submitted must be adjudicated before addressing the merits.  
Id.  Accordingly, the Board must initially determine whether 
there is new and material evidence.

Evidence of record at the time of the January 1997 rating 
decision consists of a finding that service medical records 
if they had existed they would have been stored in the area 
damaged by fire in 1973 at the NPRC, the veteran's death 
certificate certifying he died February [redacted], 1984 and the 
veteran's marriage certificate. The January 1997 rating 
decision found that the claim for service connection for the 
cause of death was not well grounded.  The veteran's death 
certificate lists cause of death status asthmaticus and 
bronchial asthma, 19 years.  During his lifetime, the veteran 
did not submit a claim for bronchial asthma.  Additionally, 
there were no service medical records or post-service 
treatment records available for review in order to relate the 
death causing condition to service.

Evidence received since the January 1997 rating decision 
consists of statements from the appellant; a VA medical 
certifications, a medical certificate from a Dr. Beltran; and 
a second death certificate stating that the veteran died on 
December [redacted], 1990.  The Board finds that the medical evidence 
from the VA medical center and Dr. Beltran is new and 
material.  These records are new and bear directly on the 
matter at issue, and are so significant that it requires 
consideration with all the evidence of record in order to 
fairly adjudicate the appellant's appeal.  38 C.F.R.  § 
3.156(a).  Because there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108.

Although the Board has reopened the appellant's claim for 
service connection for cause of death, it is undertaking 
additional development on the issues pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2003).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. 38 C.F.R. § 20.903 
(2003).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing the issue.


ORDER

New and material evidence having been submitted, the claim 
for service connection for cause of death is reopened. To 
that extent, the appeal is granted.





REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  The Board finds that a remand is required 
in order to comply with VA's duties to notify and assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the  30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  In this case, however, the May 
2002 VCAA letter gave the appellant 60 days to submit 
additional information.   Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

With respect to the VA's duty to assist, the Board notes that 
the appellant has presented treatment certificates from the 
Veteran's Memorial Treatment Center and Dr. Beltran.  Under 
the VCAA, the VA should make reasonable efforts to secure 
these records.  38 U.S.C.A. § 5103A(a). 

Finally, the Board notes that the appellant has submitted two 
conflicting death certificates regarding the veteran.  The 
first death certificate recounts that the veteran died on 
February [redacted], 1984 and the cause of death was listed as status 
asthmaticus, bronchial asthma, 19 years.  The second death 
certificate lists the date of death as December [redacted], 1990 and 
lists the cause of death as cardio respiratory arrest with 
antecedent cause as status asthmaticus.  The Board refers 
this matter to the RO for clarification from the appellant.

Accordingly, the case is REMANDED for the following actions

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should request all of the 
veteran's available treatment records 
from the Veteran's Memorial Treatment 
Center.

3.  The RO should request all of the 
veteran's available treatment records 
from Dr. Beltran at Dr. Manuel B. Veloso 
Memorial Hospital.

4.  The RO should clarify the issue of 
the veteran's date of death by inquiring 
from the appellant which death 
certificate is valid and the reasoning as 
to why two different certificates were 
submitted.

5.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



